DETAILED ACTION
Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action is in response to the Applicant's reply filed September 8, 2022 to the office action made on August 18, 2022.
	Priority
	This Application is a continuation of PCT/US2021/031144  filed on 05/06/2021 claims priority based on the PRO 63/021,400 filed on 05/07/2020.
Information Disclosure Statement
No new IDS was filed.  
Response to Arguments 
Applicants arguments with respect to 35 U.S.C. 102(a)(1) as being anticipated by Osborne (US9884050B1) of claim(s) 21-25 are persuasive in part due to amendments made to the claims.   The rejection is herewith modified to address the newly added limitations.
Applicants arguments with respect to the ODP rejections of claim(s) 21-25 are persuasive in part due to amendments made to the claims.   The rejection is herewith modified to address the newly added limitations.
The rejections are modified as below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2008/0020005 A1).
The claims are examined to the extent that they read on a method for reducing the extraction of epidermal lipids and increasing epidermal barrier function, comprising a) identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function, and b) topically administering a formulation comprising a high Krafft temperature surfactant, a moisturizer and water to a patient in need of such treatment. 
Chang teaches treatment of various disorders including dry skin with formulations including a lotion comprising 12% glycolic acid, Dicetyl Phosphate, Cetearyl Alcohol, Ceteth-10 Phosphate (Crodafos CES, Croda, Inc.) 4.00 Percent w/w, ((anionic and Krafft temp above 52C)), and purified water.
The reference teaches an identical formulation comprising a high Krafft temperature surfactant, a moisturizer and water of the claims administered for treatment of dry skin of a patient.  The method of reducing the extraction of epidermal lipids and increasing epidermal barrier function is inherent.
Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mas Chamberlin (WO 2009/034537 A2).
The claims are examined to the extent that they read on a method for reducing the extraction of epidermal lipids and increasing epidermal barrier function, comprising a) identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function, and b) topically administering a formulation comprising a high Krafft temperature surfactant, a moisturizer and water to a patient in need of such treatment. The species elections are ceteareth-10 phosphate as the high Krafft temperature surfactant and petrolatum as the moisturizing agent.
Mas Chamberlin teaches a Cream for mature skin comprising water, Cetearyl Alcohol (and) Dicetyl Phosphate(and) Ceteth-10 Phosphate Crodafos CES, Croda, Inc.) 3.5 Percent w/w, ((anionic and Krafft temp above 52C)), butylene glycol and purified water. Moisturizing and anti-sagging Day Cream contains Water 73.35, Ultrez 10 Carbomer 0.25, Part B: Glycerin Glycerin 3.50, Part C: Volpo S 2 Steareth 2 0.40, Crodafos CES Cetearyl alcohol & dicetyl phosphate & ceteth 10 phosphate 4.00, DC 345 Cyclohexasiloxane 2.00, Laurocapram Azone 2.50, Crodamol OSU Dioctyl succinate 7.00, Volpo S 10 Steareth 10 1.20, Nipastat Mixed parabens 0.30, Part D: Sorbatc Potassium Sorbatc 0.10, Part E: H20 Water 2.50, NaOH a 30 % Sodium hydroxyde 0.35, Part F: PU 2.50, ARGIRELINETM Acetyl hexapeptide-8 2 Part G: Fragrance. Moisturizers and conditioning agents can be employed and in one embodiment can be 10 present at a level of from about 0.01% to about 20%, more preferably from about 0.1% to about 10%, and still more preferably from about 0.5% to about 7%, by weight of the composition. These materials can include, but are not limited to, guanidine, urea, glycolic acid, glycolate salts (e.g. ammonium and quaternary alkyl ammonium), salicylic acid, lactic acid, lactate salts (e.g., ammonium and quaternary alkyl ammonium), aloe vera in any of its 15 variety of forms (e.g., aloe vera gel), polyhydroxy alcohols such as sorbitol, mannitol, xylitol, erythritol, glycerol, hexanetriol, butanetriol, propylene glycol, butylene glycol, hexylene glycol and the like, polyethylene glycols, sugars (e.g., melibiose), starches, sugar and starch derivatives (e.g., alkoxylated glucose, fructose, glucosamine), hyaluronic acid, lactamide monoethanolamine, acetamide monoethanolamine, panthenol, allantoin, petroleum 20 and mixtures thereof. The formulation for example no. 13 resulted in a higher water and lipid content of the epidermis.
The reference teaches an identical formulation comprising a high Krafft temperature surfactant, a moisturizer and water of the claims administered for moisturizing the skin while increasing water and lipid content of the epidermis.  The method of reducing the extraction of epidermal lipids and increasing epidermal barrier function is inherent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US9884050B1).

Osborne teaches formulations comprising white petrolatum, Crodafos ™ CES (Cetearyl Alcohol, Dicetyl Phosphate, and Ceteth-10 Phosphate)((anionic and Krafft temp above 52C)), and purified water.  The reference teaches the use of a moisturizer (see claim 8).
While the reference teaches  an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient, the reference does not specify identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function.  The motivation to  identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function is because the reference teaches a moisturizer may be incorporated in the composition to increase the level of hydration. Therefore, a skilled artisan would have reasonable expectation that a moisturizer would be useful in a patient with a need for an increased level of hydration such as a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function. 
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14, 15 of US 9895359 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method for inhibiting roflumilast crystal growth or changes in particle size in a composition comprising roflumilast, white petrolatum, isopropyl palmitate, cetearyl alcohol, dicetyl phosphate, ceteth-10 phosphate, hexylene glycol, diethylene glycol monoethyl ether, methylparaben, propylparaben, and purified water, the formulation further comprises at least one additional component selected from the group consisting of a solvent, moisturizer, surfactant or emulsifier, polymer or thickener, antifoaming agent, preservative, antioxidant, sequestering agent, stabilizer, buffer, pH adjusting solution, skin penetration enhancer, film former, dye, pigment, and fragrance, whereas the claims herein are drawn to method for reducing the extraction of epidermal lipids and increasing epidermal barrier function, comprising a) identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function, and b) topically administering a formulation comprising a high Krafft temperature surfactant, a moisturizer and water to a patient in need of such treatment.
While the reference teaches  an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient the reference does not specify identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function.  The motivation to  identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function is because the reference teaches a moisturizer may be incorporated in the composition to increase the level of hydration. Therefore, a skilled artisan would have reasonable expectation that a moisturizer would be useful in a patient with a need for an increased level of hydration. 

Claims 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 26 of Applic. No. 17402051. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method for improving the therapeutic outcome of treatment with roflumilast, comprising topically administering a composition comprising roflumilast 0.3% w/w white petrolatum 10.0% w/w isopropyl palmitate 5.0% w/w cetearyl alcohol, dicetyl phosphate 10.0% w/w and ceteth-10 phosphate diethylene glycol monoethyl ether 25.0% w/w methylparaben 0.2% w/w propylparaben 0.05% w/w, and purified water q.s. ad 100 (49.45%), wherein the pH is adjusted to 5.5, whereas the claims herein are drawn to method for reducing the extraction of epidermal lipids and increasing epidermal barrier function, comprising a) identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function, and b) topically administering a formulation comprising a high Krafft temperature surfactant, a moisturizer and water to a patient in need of such treatment.
While the reference teaches  an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient the reference does not specify identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function.  The motivation to  identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function is because the reference teaches improving the therapeutic outcome of treatment and the specification discloses compositions according to the present invention may include a moisturizer to increase the level of hydration moisturizer. Therefore, a skilled artisan would have reasonable expectation that a moisturizer would be useful in a patient with a need for an increased level of hydration. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13 of US 11129818 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method for improving the therapeutic outcome of treatment with roflumilast, comprising topically administering a composition comprising roflumilast 0.3% w/w white petrolatum 10.0% w/w isopropyl palmitate 5.0% w/w cetearyl alcohol, dicetyl phosphate 10.0% w/w and ceteth-10 phosphate diethylene glycol monoethyl ether 25.0% w/w methylparaben 0.2% w/w propylparaben 0.05% w/w, and purified water q.s. ad 100 (49.45%), wherein the pH is adjusted to 5.5, whereas the claims herein are drawn to method for reducing the extraction of epidermal lipids and increasing epidermal barrier function, comprising a) identifying a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function, and b) topically administering a formulation comprising a high Krafft temperature surfactant, a moisturizer and water to a patient in need of such treatment.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function.  The motivation to  identify a patient suffering from extraction of epidermal lipids and decreased epidermal barrier function is because the reference teaches improving the therapeutic outcome of treatment and the specification discloses compositions according to the present invention may include a moisturizer to increase the level of hydration moisturizer. Therefore, a skilled artisan would have reasonable expectation that a moisturizer would be useful in a patient with a need for an increased level of hydration. 
Conclusion
No claims allowed.
All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114  (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627